DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In regards to claim 1, line 8, the phrase “directed towards gap” should be changed to “directed towards a gap,” and in line 9, the comma after the phrase “the physical barrier” should be removed.
In regards to claim 2, line 2, the phrase “faces the space where the locking bolt” should be changed to “faces a space into which the bolt.”
In regards to claim 3, line 3, the comma after the phrase “the physical barrier” should be removed.
In regards to claim 4, line 5, the comma after the phrase “physical barrier” should be removed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 2, line 2, the relationship between the “locking bolt” of claim 2 and the “bolt” of claim 1 is unclear from the claim language.  It is understood from the specification that the “locking bolt” of claim 2 is equivalent to the “bolt” of claim 1, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
Claim 4 recites the limitation "the surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the relationship between the “surface” and the other recited components of the device is unclear from the claim language, i.e. surface of what?
In regards to claim 5, it is unclear what portion of the device applicant considers as the area “where the bolt is intended to pass” and how this area is related to the through-hole in claim 1.  For examination purposes, the claim will be given a broad interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottlieb (US-6078256).
In regards to claim 1, Gottlieb discloses a striking plate assembly comprising: a striking plate (Figure 2); and a sensor device (Figure 2) for detecting a status of a bolt of a lock for a physical barrier (Col. 2, lines 4-38), the sensor device comprising a proximity sensor 45 and an antenna 25; wherein the sensor device is provided such that its proximity sensor 
In regards to claim 2, Gottlieb discloses that the proximity sensor faces a space in which the bolt is intended to pass when extended (the proximity sensor faces the space to the left of hole 15 in which the bolt passes, Figure 2).
In regards to claim 7, Gottlieb discloses that the sensor device is attached to the striking plate (Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US-6078256) in view of Min (US Pub. No. 2005/0044908).  Gottlieb discloses the striking plate assembly as applied to claim 1 above, but fails to disclose that the striking plate comprises a first through-hole between the sensor device and the gap between the striking plate assembly and the physical barrier when the striking plate assembly is installed, with the sensor device provided in the first through-hole such that the sensor device is essentially in the same plane as sections of the striking plate around the first through-hole, wherein the plane is a surface of the striking plate located towards the gap between the striking plate assembly and the physical barrier when the striking plate assembly is installed.  Min teaches a striking plate 410 of a striking plate assembly (Figure 4) comprising a sensor device component 411-1 located in a first through-hole 413 between the sensor device component and a gap between the striking plate assembly and a physical barrier when the striking assembly is installed (Paragraph 27 and Figure 1), with the sensor device component provided in the first through-hole such that the sensor device is essentially in the same plane as sections of the striking plate around the first through-hole, wherein the plane is a surface of the striking plate located towards the gap between the striking plate assembly and the physical barrier when the striking plate assembly is installed (Figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the sensor device of Gottlieb in a first through-hole of the striking plate so as to locate the sensor device closer to the bolt and physical barrier to enhance the detection of the bolt.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US-6078256) in view of Choi Dongchun (KR 200384248 Y1).  Gottlieb discloses the striking plate assembly as applied to claim 1 above, but fails to disclose that the striking plate comprises a second through-hole between the sensor device and an area in which the bolt is intended to pass when extended.  Choi Dongchun teaches a striking plate (Figures 1 and 2a) comprising a through-hole (opening through which a portion of sensor device 180 extends into opening 160 to cooperate with bolt 140, Figures 1 and 2a) between a sensor device 180 and an area in which a bolt 140 is intended to pass when extended (area of opening 160, Figure 2a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a second through-hole between the sensor device of Gottlieb and the area or space in which the bolt passes through when extended, such that the sensor device can cooperate with the bolt without any possible hindrance.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb (US-6078256) in view of Almomani et al. (US Pub. No. 2017/0362856).  Gottlieb discloses the striking plate assembly as applied to claim 1, with the sensor device being a proximity sensor, but fails to specify that the sensor device is an inductive sensor.  Almomani et al. teaches a striking plate 104 including a proximity sensor device in the form of an inductive sensor 250 for cooperating with a bolt 118.  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the proximity sensor of Gottlieb be an inductive sensor, since it is known in the art to utilize inductive sensors to detect a position of a bolt, as taught by Almomani et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        December 12, 2022